Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I, claims 27-48 and 59 in the reply filed on 12/9/2021 is acknowledged.  The traversal is on the ground(s) that a restriction requirement has nothing to do with patentability and that in any event, claim 27 defines a special technical feature that the test measurements are used to set the building parameters after completing the test mode and that this is distinguished from the Okada method.  This is not found persuasive because national stage applications are subject to unity of invention standards and not restriction practice - MPEP 1893.03(d).  Thus, a group of inventions in a national stage application is considered linked to form a single general inventive concept where there is a technical relationship among the inventions that involves at least one common or corresponding special technical feature. The expression special technical features is defined as meaning those technical features that define the contribution which each claimed invention, considered as a whole, makes over the prior art.  Thus, identifying whether common “special technical features” exists properly requires, as here, an analysis of whether the features make a contribution over the prior art.  As to whether the common features represented essentially by claim 27 make a contribution over the prior art, it is still submitted that they do not make a contribution over the prior art in view of Okada for the reasons detailed in the last office action as well as the prior art rejections of claim 27 that follow in this action.
The requirement is still deemed proper and is therefore made FINAL.
Claims 49-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/9/2021.
Claims 29, 34 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 4 of claims 29 and 59, “build” should be e.g. “built” for grammatical clarity.
	In clam 34, lines 1-2, no antecedent has been established for “the building parameters” for the test strip, it being noted that claim 27 only mentions “building parameters” for the building of the tire component from a production strip in the production mode.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 29, 30, 35, 36 and 45-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada (US 6,039,826).
	Okada discloses a tire building method including what can be termed a test mode (while winding on adjusting drum (2)) and what can be termed a production mode (winding on building drum (3)), the test mode comprising providing a cylindrical measurement surface (2), helically winding a strip about the cylindrical surface with a pitch greater than the strip width (figures, col. 3, lines 50-54) and obtaining test measurements from the windings (note detectors 5 and 6 taking measurements - Fig. 12, col. 7, lines 31-61), and the production mode comprises building a tire component from a production strip on a production surface (3) using various building parameters, where the test mode winding on drum (2) is first executed and then the production mode winding on drum (3) is executed using parameters based on the test measurements (esp. Figs. 12 and col. 7, lines 31-61).  As to providing a choice between a production mode for building a tire component and a test mode for obtaining test measurements prior to executing the test mode, as the Okada method with the indirect winding first on an adjusting drum is an alternative to the prior art method of directly winding on a building drum (e.g. col. 1, line 23 - col. 2, line 25; note also col. 4, lines 19-22 seemingly suggesting either direct or indirect winding), an artisan desiring to strip wind a tire component 
	Claim 27 is therefore anticipated by Okada.  In response to the lack of unity requirement in the last action, applicant emphasizes that in Okada, the strip that is wound on the auxiliary drum is the same strip that is being wound onto the main drum.  While this is not disputed, nothing in claim 27 at present distinguishes this.
	As to claim 29, the production strip is wound with a building parameter (e.g., winding pitch) that is set based on the needs of the component being wound whereas the winding of the strip on the adjusting drum is wound with parameters such as pitch that are independent of the winding on the building drum.  As to claim 30, the strip is wound on the building drum with a building parameter e.g. pitches such that the strips overlap whereas the winding of the strip on the adjusting drum are done with e.g. pitches that are spaced from one another and therefore outside of a production value range for the pitch.  As to claim 35, the winding on the adjusting drum includes measurements of the initial and last stage of winding (e.g. col. 8, lines 17-42).  As to claim 36, the winding on the adjusting drum is a single layer.  As to claim 45, the cylindrical adjusting drum is axially offset with respect to the cylindrical building drum (e.g. Fig. .  
Claims 31, 33 and 34 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Okada (US 6,039,826).
	As to claim 31, the strip is wound on the adjusting drum at different parameter values at initial versus intermediate or last windings (col. 8, lines 32-42) and test measurements are taken.  As to extrapolating/interpolating measurements, details of how the measurements are taken are not provided but it is assumed or certainly would have been obvious that the measurements would or should be taken and stored at discrete time points during the winding thereof on the adjusting drum, the time resolution being a parameter that would or should be selected appropriately, it being expected or obvious that any time gaps (even if very small) between discrete measurements would or should be interpolated to fill in any gaps there between to be able to continuously wind during the tire component production.  As to claim 33, it is implicit or obvious that the strip is wound on the adjusting drum at different parameter values at initial, intermediate and last windings to accommodate extrusion differences (col. 8, lines 32-42).  As to claim 34, the building parameters are adjusted in the production winding to compensate for changes in the test measurements during the winding on the adjusting drum (e.g. col. 9, lines 5-23), the lack of any teaching to the contrary suggesting or rendering obvious that the winding on the adjusting drum is at a constant (and spaced) pitch.
Claims 28, 32, 48 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 6,039,826).
As to claim 28, as modern manufacturing plants including tire plants are typically under computer based control, as well known, it would have been obvious that any production choice would be controlled broadly by a user interface, only the expected and predictable results being achieved.  As to claim 32, it would have been an obvious process and quality control step to provide for a strip discard threshold if the strip wound on the adjusting drum is out of tolerance or torn, in which case, if out of tolerance or torn, such a strip would then not be used in producing the tire component.  As to claim 48, Okada does not numerically characterize the strip pitch on the adjusting drum as compared to on the building drum but following the general guidance provided by the figures (e.g. figs. 1, 2) that illustrate a significantly larger pitch on the adjusting drum as compared to on the tire building drum that would be above the claim 48 lower limits, it would have been obvious to provide a relative pitch consistent with claim 48 for only expected and predictable results.  As to claim 59, the production strip is wound with a building parameter (e.g., winding pitch) that is set based on the needs of the component being wound whereas the winding of the strip on the adjusting drum is wound with parameters such as pitch that are independent of the winding on the building drum.
Claims 27-40 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Bouchereau et al. (WO 2017/198465) taken in view of Watanabe et al. (US 2019/0184662).
	Bouchereau discloses a tire building method including providing a cylindrical measurement/production surface, helically winding a strip on the surface with a pitch greater than the strip width (best shown in Fig. 5 - note also page 8, lines 27-28) and obtaining measurements from the windings.  These measurements are compared to target values and the process can be stopped or adjusted based on the comparisons including to correct subsequent 
	Watanabe is also directed to manufacturing tire components by strip winding and suggests desirably winding a test strip during a test mode and taking measurements to obtain building conditions or parameters that are used for the subsequent formation of the tire component (e.g. paragraph [0039]), this process enabling the formation of strip wound tire components of a desired shape without depending on skill and experience of operators (paragraphs [0004]-[0005]).  Following this teaching, it would have been obvious to one having ordinary skill in this art to be provided with a choice of using such an initial test mode to determine the winding parameters for the Bouchereau process with measurements made initially during such test mode winding(s) prior to the production mode winding, this providing an expected ability to form the desired shape of the component without depending on the skill and experience of operators.  A tire building method as defined in claim 27 would therefore have been obvious.  
	As to claim 28, both the Bouchereau and Watanabe processes are under the control of controllers (e.g. note “20” of Watanabe), it being obvious to therefore provide the basic choice of whether to engage the test mode via the control interface.  As to claim 29, the production winding in Bouchereau would be with building parameters according to a predetermined production sequence (e.g. pages 9-11) while the setting of the test sequence as taught by Watanabe according to the test process flow (Fig. 2 of Watanabe) would be independent .
Claims 41-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claims 41-44, among the closest prior art to Okada (US 6,039,826), Bouchereau et al. (WO 2017/198465) and Watanabe et al. (US 2019/0184662), while the production surface of the building drums of these references are cylindrical, they do not, whether taken singly or in combination, teach or render obvious a method as claimed with the addition of fitting a measurement tool around the cylindrical production surface that forms the measurement surface prior to winding the test strip or removing the measurement tool from the production surface after winding the test strip and prior to building the tire component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
January 1, 2022